DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Domestic Benefit
17/550,733 filed 12/14/2021 is a division of 16/613,571 filed 11/14/2019 now U.S. Patent 11,233,079.  
16/613,571 is a national stage entry of PCT/CN2018/087488 with international filing date of 05/18/2018. 
Foreign Priority
Receipt is acknowledged of certified copies of papers (i.e., application numbers 201710353700.2, 201720557324.4, 201720557307.0, 201720557138.0, 201720557166.2, 201720557146.5, 201710353630.0, 201720557098.X and 201720559207.1 all filed in CHINA on same day 05/18/2017) required by 37 CFR 1.55 as found in case 16/613,571 with receipt date of 11/14/2019.
Three Information Disclosure Statements
The three information disclosure statements submitted on 12/14/2021, 12/14/2021 and 01/19/2022 were filed before first Office action. The submissions are in compliance with the provisions of 37 CFR 1.97. Accordingly, the three information disclosure statements have been considered. 
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: 
--  WITH PHOTOSENSITIVE ELEMENT MOUNTED TO BACK SIDE OF CIRCUIT BOARD  --.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 6 is indefinite because the nexus between parent claim 1’s “back surface molded portion” and claim 6’s “at least one molded base” is unclear. The relationship and location between the two different elements, supra is unknown. Please clarify. 
Dependent claims 7-13 do not alleviate the indefiniteness from parent claim 6 and are rejected for incorporating the indefiniteness from claim 6. 
A. Rejections based on primary reference Maeda.

    PNG
    media_image1.png
    491
    988
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 4, 14 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2004/0223072 A1 to Maeda et al. (“Maeda”).
Regarding independent claim 1, Maeda teaches a molded circuit board assembly (i.e., as defined by the claimed elements, infra), comprising:
at least one molded unit (i.e., as defined by the claimed elements, infra), wherein the molded unit comprises a back surface molded portion 7 (“melted plastic”; Figure 5; paragraph 0050: “melted plastic…between the solid-state imaging device 5 and the FPC 6.” This may be considered the back surface molded portion because 7 is on the backside of 6 and covering the light-receiving element 9 and semiconductor substrate 8 that is part of 5);
at least one photosensitive element 5/9/8 (“solid-state imaging device” & “light-receiving elements” & “semiconductor substrate”; Figure 5; paragraph 0038), wherein the photosensitive element 5 has a photosensitive area 9 and a non-photosensitive area (i.e., part of 8 surrounding 9) surrounding around the photosensitive area 9; and
a circuit board 6 (“flexible printed circuit board FPC”; Figure 5; paragraph 0037), wherein the circuit board 6 comprises at least one substrate 6 and at least one electronic component 22 (“IC”; Figure 5; paragraph 0042), the substrate 6 has a substrate front surface (i.e., surface of 6 facing lens 3), a substrate back surface (i.e., surface of 6 facing away from lens 3) and at least one substrate channel 23 (“opening”; Figures 3-5; paragraph 0042. Figure 5: 6 has a space/opening for parts of 5), the substrate front surface (i.e., surface of 6 facing lens 3) and the substrate back surface (i.e., surface of 6 facing away from lens 3) correspond to each other (i.e., front and back surfaces of 6 are directly opposite each other), and the substrate channel 23 extends (i.e., the opening in 6 that extends from the front to back of 6) from the substrate front surface (i.e., surface of 6 facing lens 3) to the substrate back surface (i.e., surface of 6 facing away from lens 3); wherein the electronic component 22 is conductively connected 24 (“electrodes”; Figures 3-5; paragraph 0042 -- there appears to be an electrical connection as per paragraphs 0042-0043 along with Figures 3-5 along with electrode 24) to the substrate 6; wherein a part of the non-photosensitive (i.e., part of 8 surrounding 9) area of the photosensitive element 5 is attached (i.e., as illustrated in Figure 5 in the section labeled 14 -- number 8 is attached to 6) to the substrate back surface (i.e., surface of 6 facing away from lens 3) of the substrate 6, and the photosensitive element 5 is conductively connected 14 (“connection terminals”; Figure 5; paragraph 0039) with the substrate 6, and the photosensitive area 9 and another part of the non-photosensitive area (i.e., other parts of 8 that are not 9) of the photosensitive element 5 correspond to the substrate channel (i.e., space/opening in 6) of the substrate 6; and wherein the back surface molded portion 7 is integrally bonded (i.e., number 7 touches parts of 6 as illustrated in Figure 5) to at least one part of the area of the substrate back surface (i.e., surface of 6 facing away from lens 3) of the substrate 6.
	Regarding claim 3, Maeda teaches wherein the photosensitive element 5 has a chip back surface 8, and the back surface molded portion 7 further embeds (i.e., as illustrated in Figure 5 number 7 covers the back surface of 8 that is part of 5) at least one part of the area of the chip back surface 8 of the photosensitive element 5.
Regarding claim 4, Maeda teaches wherein at least one of the electronic components 22 is conductively connected 24 to the substrate 6 on the substrate back surface (i.e., surface of 6 facing away from lens 3) of the substrate 6, and the electronic component 22 conductively connected 24 to the substrate 6 on the substrate back surface (i.e., surface of 6 facing away from lens 3) of the substrate 6 protrudes (i.e., as illustrated in Figure 5: number 22 has a thickness that is thicker than 6 and therefore protrudes) from the substrate back surface (i.e., surface of 6 facing away from lens 3) of the substrate 6.
Regarding claim 14, Maeda teaches further comprising a transparent protective element 3+18 (“lens” & “lens holder”; Figures 3-5; paragraph 0041: reference elements 3+18 may be considered transparent because it contains the lens 3), wherein the protective element 3+18 is overlappedly disposed (i.e., see Figures 1-5) on the substrate 6 front surface (i.e., surface of 6 facing 3) of the substrate 6, to form a sealed space (i.e., see Figure 1 – 3+18 appears to seal in the parts of 5 around the opening 23) at a position corresponding to the substrate channel 23 of the substrate 6 among the protective element 3+18, the substrate 6, and the photosensitive element 5, and wherein the photosensitive area 9 and a part of the non-photosensitive area (i.e., parts of 8) of the photosensitive element 5 are located in the sealed space (i.e., as illustrated in Figure 1: these parts are in the opening 23 and are sealed on top by 3+18).

Regarding independent claim 20, Maeda teaches a semi-finished product of a molded circuit board assembly (i.e., as defined by the limitations supra), comprising:
at least one protective element 3+18 (“lens” & “lens barrel”; Figures 1-5; as per Figure 1 – 3+18 appears to seal in the opening 23 and protect the image-sensor 5 below);
at least one molded unit (i.e., as defined by the elements, infra), wherein the molded unit comprises a back surface molded portion 7 (“melted plastic”; Figure 5; paragraph 0050: “melted plastic…between the solid-state imaging device 5 and the FPC 6.” This may be considered the back surface molded portion because 7 is on the backside of 6 and covering the light-receiving element 9 and semiconductor substrate 8 that is part of 5);
at least one photosensitive element 5/9/8 (“solid-state imaging device” & “light-receiving elements” & “semiconductor substrate”; Figure 5; paragraph 0038), wherein the photosensitive element 5 has a photosensitive area 9 and a non-photosensitive area (i.e., part of 8 surrounding 9) surrounding around the photosensitive area 9; and
a circuit board 6 (“flexible printed circuit board FPC”; Figure 5; paragraph 0037), wherein the circuit board 6 comprises at least one substrate 6; wherein the substrate has a substrate front surface (i.e., surface facing lens 3), a substrate back surface (i.e., surface not facing lens 3) and at least one substrate channel 23 (“opening”; Figure 5; paragraph 0044), the substrate front surface (i.e., surface 6 facing lens 3) and the substrate back surface (i.e., surface not facing lens 3) correspond to each other (i.e., the front and back are directly opposite each other), and the substrate channel 23 extends from (i.e., 23 goes through 6) the substrate front surface (i.e., surface facing lens 3) to the substrate back surface (i.e., surface not facing lens 3); wherein the protective element 3+18 is overlappedly attached (i.e., see Figure 1) to the substrate front surface (i.e., surface facing lens 3) of the substrate 6 to close the opening 23 of the substrate channel on the substrate 6 front surface by means of the protective element 3+18; wherein the non-photosensitive area (i.e., part of 8 surrounding 9) of the photosensitive element 5 is attached (i.e., as illustrated in Figure 5 in the section labeled 14 -- number 8 is attached to 6) to the substrate back surface (i.e., surface not facing lens 3) of the substrate 6, so that the photosensitive element 5 is conductively connected 14 (“connection terminals”; Figure 5; paragraph 0039)  to the substrate 6, and the photosensitive element 5 closes (i.e., see Figures 1-5) the opening 23 of the substrate channel 23 on the substrate back surface (i.e., surface not facing 3), to form at least one sealed space (see Figures 1-2 and 5) among the substrate 6, the photosensitive element 5, and the protective element 3+18; wherein the photosensitive area 9 of the photosensitive element 5 is held in the sealed space (i.e., as illustrated in Figures 1 and 3-5); and wherein the back surface molded portion 7 is integrally bonded (i.e., number 7 touches parts of 6 as illustrated in Figure 5) to at least one part of the area of the substrate back surface (i.e., surface not facing lens 3) of the substrate 6.
Allowable Subject Matter
Claims 2, 5 and 15-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 2 contains allowable subject matter, because the prior art of record, singularly or in combination, fails to disclose or suggest, in combination with the other elements of claim 2, further comprising a filler, wherein the filler is held between the substrate back surface of the substrate and the non-photosensitive area of the photosensitive element, to fill the gap formed between the substrate back surface of the substrate and the non-photosensitive area of the photosensitive element.
The prior art of Maeda teaches of no filler between 6 and 8 as per Figures 3-9 and paragraphs 0044-0046. 
Claim 5 contains allowable subject matter, because the prior art of record, singularly or in combination, fails to disclose or suggest, in combination with the other elements of claim 5, wherein the back surface molded portion embeds at least one part of at least one of the electronic components protruded from the substrate back surface of the substrate.
The prior art of Maeda teaches of 7 as only touching number 8 and also the front side of 6 holding the lens. 
Claim 15 contains allowable subject matter, because the prior art of record, singularly or in combination, fails to disclose or suggest, in combination with the other elements of claim 15, wherein at least one of the electronic components is conductively connected to the substrate on the substrate front surface of the substrate, and the electronic component conductively connected to the substrate on the substrate front surface of the substrate protrudes from the substrate front surface of the substrate.
Claim 16 contains allowable subject matter, because it depends on the allowable subject matter of claim 15. 

Claim 17 contains allowable subject matter, because the prior art of record, singularly or in combination, fails to disclose or suggest, in combination with the other elements of claim 17, wherein the circuit board comprises a connecting plate, wherein the connecting plate has a module connecting side, and the module connecting side of the connecting plate is attached to the substrate back surface of the substrate.
Claim 18 contains allowable subject matter, because the prior art of record, singularly or in combination, fails to disclose or suggest, in combination with the other elements of claim 18, wherein the circuit board comprises a connecting plate, wherein the connecting plate has a module connecting side, and the module connecting side of the connecting plate is attached to the substrate front surface of the substrate.
Claim 19 contains allowable subject matter, because the prior art of record, singularly or in combination, fails to disclose or suggest, in combination with the other elements of claim 19, wherein the circuit board comprises a connecting plate, the connecting plate has a module connecting side, and the molded unit embeds the module connecting side of the connecting plate.
With respect to claims 17-19, the closest prior art of Maeda as illustrated best in Figure 1 does not need a connecting plate because the flexible printed circuit board 6 acts as the connecting plate. Therefore, claims 17-19 contain allowable subject matter.  

Claims 6-13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 6 contains allowable subject matter, because the prior art of record, singularly or in combination, fails to disclose or suggest, in combination with the other elements of claim 6, wherein the molded unit further comprises at least one molded base, and the molded base has at least one light window; and wherein the molded base is integrally bonded to at least one part of the area of the substrate front surface of the substrate, so that the molded base surrounds around the photosensitive area of the photosensitive element, and the photosensitive area and a part of the non-photosensitive area of the photosensitive element correspond to the light window of the molded base.
Claims 7-13 contain allowable subject matter, because they depend on the allowable subject matter of claim 6. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN P DULKA whose telephone number is (571)270-7398. The examiner can normally be reached Monday-Friday, 9am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
28 November 2022
/John P. Dulka/Primary Examiner, Art Unit 2895